389 U.S. 583 (1968)
PUBLIC UTILITIES COMMISSION OF CALIFORNIA ET AL.
v.
BALTIMORE SHIPPERS & RECEIVERS ASSOCIATION, INC., ET AL.
No. 846.
Supreme Court of United States.
Decided January 15, 1968.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA.
Mary Moran Pajalich and Bernard A. Peeters for appellants.
Ronald N. Cobert and Philip R. Ehrenkranz for Baltimore Shippers & Receivers Association, Inc., et al., and Stanley E. Tobin and Carl M. Gould for Charles J. Worth Drayage Co. et al., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.